         Case 1:20-cr-00093-LTS Document 38
                                         37 Filed 01/15/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    January 15, 2021

BY ECF
The Honorable Taylor A. Swain
United States District Judge                                           MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Michael Ackerman, 20 Cr. 93 (TAS)

Dear Judge Swain:

        The Government writes on behalf of the parties to seek an approximately sixty-day
adjournment of the conference date currently scheduled for February 4, 2021 at 4:00 p.m. to allow
for further production and review of discovery and discussions of a pretrial disposition of this
matter. The Government requests, and the defendant consents to, exclusion of time under the
Speedy Trial Act in the interests of justice. 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).

                                            Very truly yours,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                         by: /s Jessica Greenwood
                                             Jessica Greenwood
                                             Assistant United States Attorney
                                             (212) 637-1090

cc: Jonathan Marvinny, Esq. (by ECF)

The application is granted. The conference is adjourned to April 7, 2021, at 2:00 p.m. The Court
finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the time
from today’s date through April 7, 2021, outweigh the best interests of the public and the defendant in
a speedy trial for the reasons stated above. DE # 37 resolved.

SO ORDERED.
Dated: 1/15/2021

_/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
